Case 1:19-cv-00009-SPW-T.]C Document 1 Filed 01/28/19 Page 1 of 5

AO 239 (Revr 01/15) Application to Procecd in District Court Withoul Prepaying Fees or Costs (l_,ong Fon'n)

Page l of 5

 

HL=E=B

UNITED STATES DISTRlCT COURT

darwi- Lw* ©QLev`v\/\llle\f

 

    

  
   

 

sitt

Dej@)zdanr/Respondem '

for the

)
Plar'm:_'ff/Peti!r`oner _, )
C\J 3 (‘3 l-lé`\)r t\r\&_ l‘iC\,L Q,J£ t tj\.)\v»\<otvim&rsar~to. x
- Cov\% \t"u-DQQ&Q\LL

)

JAN 28 2019

C|eri<. U.S. Courts
District Of Montana
Bi||ings Division

APPLICAT|ON TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Long Form)

 

Aft'ldavit in Support ofthe Applieation

l am a plaintiff or petitioner in this case and declare

that I am unable to pay the costs oi` these proceedings
and that l am entitled to the relief requested l declare
under penalty of perjury that the information below is

a dismissMBJ\/\
Signed: __, _

\l

 

 

true and understand that a false statement may result in

Instructions

Complete all questions in this application and then sign it.
Do not leave any blanks: if the answer to a question is “0,”
“rtone,” or “not applicable (N/A),” write that response. lf
you need more space to answer a question or to explain your
answer, attach a separate sheet of paper identified with your
name, your case's docket number, and the question number.

aaa \-#Q&i~ K§' ’

 

 

l. For both you and your spouse estimate the average amount of money received from each of the following
sources during the past 12 months. Adjust any amount that was received weekly, biweekly, quarterly,
semiannually, or annually to show the monthly rate. Use gross amounts, that is, amounts before any deductions

for taxes or otherwise

 

 

 

 

 

 

 

 

 

 

 

 

Ineome source Average monthly income Income amount expected
amount during the past 12 next month
months
You Spouse You Spouse
Employment _ .
3 < 2 l $ $ $
Self~employment @
3 $ $ 5
income from I'€al property (.ruc)': as rental income) 5 @ $ $ 3
Interest and dividends 5 @ 3 $ $
Gifts 3 Q() 3 $ $
Al' a
"“°“y s @ s s s
Chlld support $ @ $ $ $

 

 

 

 

Case 1:19-cv-OOOOQ-SPW-T.]C Document 1 Filed 01/28/19 Page 2 of 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2 of 5
AO 239 (Rev. 01/15) Application to Proceed in Disirict Court Wiihout Prepaying Fees or Cosrs (Long Form)
Retil‘€ment (such as social security pensions, annuities
insurance) $ $ 3 $
DiSability (sz¢ch as social securing insurance paymen!.r) 5 © $ 3 $
Unern lo ment a ments 1 ` `
p y p Y s ()) s s s
Public-assistance (sm:h ar welfare) $ FUOVU]‘§\ w § $ $
0 h SG\'l f
t er s eci :
f p 150 s s s s
Total monthly income: s l"JO 0.00 s 0.00 s 0.00 s 0.00
2. List your employment history for the past two years, most recent employer first. (Gross momth pay is before ames or
other deductions.)
Employer Address Dates of employment Gross
monthly pay
S
$
3. List your spouse's employment history for the past two years, most recent employer first. (Gmrs momh!ypay is before
taxes or other dedrrctions.)
Employer Address Dates of employment Gross
monthly pay
$
3
$

 

 

 

 

 

 

4. How much cash do you and your spouse have? 5 g 2

Below, state any money you or your spouse have in bank accounts or in any other financial institution

 

Financial institution

Type of account

Amount you have

Amount your
spouse has

 

 

 

 

 

 

 

® CD $ w S<,/`>
@ @ S Qj S@
Q) 05 5 .`) 3 @)

 

lf you are a prisoner, you must attach a statement certified by the appropriate institutional officer showing all receipts,
expenditures, and balances during the last six months in your institutional accounts. If you have multiple accounts,
perhaps because you have been in multiple institutions, attach one certified statement of each account.

 

Case 1:19-cv-OOOOQ-SPW-T.]C Document 1 Filed 01/28/19 Page 3 of 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 3 of 5
AO 239 (Rev. 01/[5) Application lo proceed in District Court Without Prcpaying Fees or CosLs (Long Form)
5. List the assets, and their values, which you own or your spouse owns. Do not list clothing and ordinary
household furnishings
Assets owned by you or your spouse

HOmC (Valrre) 3 @
Other real estate (Value) $ @
Motor vehicle #1 (Va!ue) 55

Make and year: d O(>S _[.,L() (/\(~( ek

Modei; 9 [` w _l\,

Registration #:
Motor vehicle #2 (Vahre) 5

Make and year:

Model:

Registration #:
Other assets (Value) 3
Other assets (Vah¢e) 3
6. State every person, business, or organization owing you or your spouse money, and the amount owed.
Person owing you or your spouse Amount owed to you Amount owed to your spouse
money

@ s @ $ as
$ $
S S
7. State the persons who rely on you or your spouse for support.
Name (or, if under 18, initials only) Relationship Age
t’OCVi C\J\ ` s -\Ar§` - ' \(\J
M“ lab 59 C>l/` O\Ccd x\ i<.<o/ \ l
Drr\r\ ilfd>\ ld,r>\’))o/¥Si;n/\ di ov-c§l/\,\s§h/ llb

 

 

 

 

/ Case 1:19-cv-OOOOQ-SPW-T.]C Document 1 Filed 01/28/19 Page 4 of 5

Page 4 of 5

AO 239 (Rev. 01/15) Application to Proceed in District Court Without Ptepaying Fees or Costs (Long Form)

 

8. Estimate the average monthly expenses of you and your family. Show separately the amounts paid by your
spouse. Adjust any payments that are made weekly, biweel<ly, quarterly, semiannually, or annually to show the
monthly rate.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

You Your spouse

R€nt Ol‘ home-mortgage payment (inc[uding io! rented for mobile home)

Are real estate taxes included? Cl Yes CI No $ ,, \ $

Is property insurance included? C| Yes Cl No ®
Utilitles (elecirici!y, hearingfuei, water, sewer, and telephone) $ l q%w $
Home maintenance (repairr and upkeep) $ \.!@M€LE§ § $
Food S §§ng $
clothing s w s
Laundry and dry-cleaning $ $
Medical and dental expenses $ $
Tl'anSpOl'tal'.lOH (not including motor veizic!e paymenrs) $ l 3 w 5
Recreation, entertainment, newspapers, magazines, etc. S 6 3
lnSLlral‘tCe (nor deducted ji'om wages or included in mortgage pnyments)

Homeowner's or renter's: S $

Life: $ $

Heaith: S $

Motor vehicle: $ LQ 390 $

Other: S $
Taxes (m)r deductedfmm wages or included in mai-iga ge paymems) (spec;';j)): S $
Installment payments

Motor vehicle: S $

Credit card (.»rame): $ $

Department store (neme): $ $

Other: S S
Alimony, maintenance, and support paid to others S \l Oofl \QH§ S

 

 

 

 

 

 

Case 1:19-cv-OOOOQ-SPW-T.]C Document 1 Filed 01/28/19 Page 5 of 5

 

 

 

 

Page 5 of 5
AO 239 (Rev. 01/15} Appiication to Proceed in District Court Without Prepaying Fees or Costs (Long Form)
Regular expenses for operation of business, profession, or farm (aneeh detailed $ 0 $
statement)
Other (specij§)): $ @ $
Total monthly expenses: 0'00 3 0'00

10.

 

 

 

 

Do you expect any major changes to your monthly income or expenses or in your assets or liabilities during the
next 12 months?

[:l Yes g No lf yes, describe on an attached sheet.

Have you spent _ or will you be spending _ any money for expenses or attorney fees in conjunction with this
lawsuit? Yes ClNo

iryes,howmuch? s cyr v 5 OFW\¢;, tr w £->, QDY>[LQ_.~s
t\,OT B.Q,,\v\é_a_%>c£ "'(b u_>c.JLr'\§-e__

Provide any other information that will help explain why you cannot pay the costs of these proceedings

identify the city and state of your legal residence

g nl \ i L r‘\a-<§ m f
Your daytime phone number: L/\D g :l i.;_) l q &L_O
Your age: j \"l Your years of schooling: l l z

